DETAILED ACTION
This Office action is in response to the amendment filed on 03/03/2021. Claims 1-21 are pending. 
Response to Arguments
Applicant’s arguments, filed 03/03/2021, with respect to the rejection(s) of claim(s) 1-21 under 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taylor US20100285299.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor US20100285299.
Claim 1. Taylor discloses (a) a face sheet (2) having a top, a bottom, two opposing sides, a front surface and a back surface, wherein face sheet is substantially flat, and of flexible and lightweight material [0040] and wherein front surface of said sheet, when the panel is in place and hanging in an elevator, is exposed and visible to an interior of the elevator; and (b) a foam backing (1) adhered to the back surface of the face sheet and having sufficient thickness and compression rigidity to buffer impacts to the elevator cab wall, during moving of objects in the elevator (P.0035 and Figg.1).


Claim 2. Taylor discloses the foam backing comprises a plurality of foam bands extending horizontally across the back surface of the face sheet (Fig.1).

Claim 4. Taylor discloses the foam backing comprises a plurality of foam strips (as shown by element 1 in Fig.1).

Claim 7. Taylor discloses a thin steel sheet but fails to disclose the face sheet is comprised of at least one of a polymer, copolymer or homopolymer based material [0040:7-8].

Claim 8. Taylor discloses the foam backing is comprised of at least one or more of polymer elastomer, polystyrene, closed cell sponge rubber, open cell sponge rubber, latex rubber, high density foams, and high resilience foams [0035:1-5].

Claim 9. Taylor discloses the foam backing is of a depth to fill a space between the face sheet and the elevator wall, when the elevator cab wall protection panel is installed (Fig.1).

Claim 10. Taylor discloses the elevator cab wall protection panel is rectangular (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  3, 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor US20100285299, as applied to claim 1 above.
Claim 3 and 5. Taylor fails to disclose the foam backing comprises a plurality of foam bands extending vertically down the back surface of the face sheet or a foam sheet adhered to at least some part of the back surface of the face sheet. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the backing vertically as oppose to horizontally to maximize the amount used on the surface area, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Claim 6. Taylor fails to disclose the face sheet comprises one or more hand cut outs for ease in hanging, it would have been obvious to one skilled in the art to substitute one handling means for the other to achieve the predictable result of ease in handling, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.
Claim 11. Taylor fails to disclose the protection panel is rectangular and 2-3 feet in width and 6-10 feet in height. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the panels with the claimed dimension for easier shipping and handling, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor US20100285299, as applied to claim 1 above in the case of Claims 12 and 13, in view of Frisch US20160090273.
Claims 12 and 13. Taylor discloses a strips of Velcro for using the material [0037] but fails to disclose the limitation herein however Frisch  before the filing date of the instant invention discloses a hanger (16) coupled to a top portion of the face sheet for hanging the elevator cab wall protection panel from elevator posts (46) located at a top portion of the elevator cab (Fig.1C), wherein the hanger comprises a bearing portion (32) for bearing against a top surface of the elevator posts and wherein the bearing portion extends down from a top portion of the face sheet (to 18). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the hanging arrangement of Frisch to the system of Taylor with the motivation of easy installation, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. 

Claim 14. Taylor discloses a protection panel, comprising:(a) a face sheet (2) for absorbing and dispersing energy from the impact force; (b) a reversibly deformable backing (1) connected to a back of the face sheet for absorbing energy from the impact force when the reversibly deformable backing is compressed against the interior wall by the impact force [0035], wherein the reversibly deformable backing is positioned between the face sheet and the interior wall when the elevator cab wall protection panel is installed and wherein the face sheet has a higher rigidity than the reversibly deformable backing. 
	Taylor discloses Velcro strips (3) for joining the panel but fails to disclose a coupling apparatus coupled to an edge of the face sheet for reversibly installing the elevator cab wall protection panel adjacent to the interior wall. Frisch before the filing date of the instant invention discloses a hanger (16) coupled to an edge of the face sheet for reversibly installing the elevator cab wall protection panel adjacent to the interior wall (46). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the hanging arrangement of Frisch to the system of Taylor with the motivation of easy installation, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.
 Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]).

Claim 15. Taylor as modified discloses the elevator cab wall protection panel has sufficient rigidity to remain upright, during installation of the elevator cab wall protection panel, while held suspended above the ground from a central portion of each of at least one vertical axis running along the length of the elevator cab wall protection panel (P.0040 discloses the face sheet made of Suitable films include plastics films such as sheets of polyethylene or polyurethane).

Claim 16. Taylor as modified discloses the coupling apparatus comprises a hanging apparatus (14 of Frisch) coupled to a top edge of the face sheet for hanging the elevator cab wall protection panel adjacent to the interior wall (as shown in Fig.3 of Frisch).

Claim 17. Taylor as modified discloses the reversibly deformable backing has a thickness sized to allow a predetermined depth of compression upon application of a predetermined minimum force (Fig.1).

Claim 18. Taylor as modified discloses the reversibly deformable backing has a thickness sufficient to fill a space between the back of the face sheet and the interior wall when the elevator cab wall protection panel is installed in the elevator cab (as discussed in claim 14).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch US20160090273, as applied to claim 1 above in the case of Claims 12 and 13, in view of Taylor US20100285299.
Claim 19. Frisch discloses :(a) installing an elevator cab wall protection panel (10) adjacent to the interior wall; but is silent on the rest of the limitation herein. 
Taylor before the filing date of the instant invention discloses a protection panel for (b) dispersing energy from an impact against protection panel along at least a portion of a surface of a face sheet (2) of the protection panel; (c) absorbing energy from the impact through compression and flexion of the face sheet (flexible sheet - P.0040); and (d) absorbing energy from the impact by compressing a portion of a reversibly deformable backing (1) coupled to a back of the face sheet, wherein the area of the compressed portion is behind the portion of the surface of the face sheet along which the energy is dispersed and wherein the compressed portion is compressed between the face sheet, which has a higher rigidity than the reversibly deformable backing, and the interior wall (Fig.1 - foam P.0035).
Both Frisch and Taylor disclose a protection panel, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute on for the other with the motivation of providing a superior flexible, impact-resistant laminate as suggested by Taylor, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 20. Frisch as modified discloses the elevator cab wall protection panel has sufficient rigidity to remain upright, during installation of the elevator cab wall protection panel, while held suspended above the ground from a central portion of each of at least one vertical axis running along the length of the elevator cab wall protection panel 

Claim 21. Frisch as modified discloses hanging the elevator cab wall protection panel (via 16) from pre-existing supports (46) inside an elevator cab using hangers (16) coupled to a top edge of the elevator cab wall protection panel (Fig.1B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633